  0:15-cv-04935-RBH          Date Filed 05/21/20     Entry Number 30        Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

Billy Ray Watson,                )             Civil Action No.: 0:15-cv-04935-RBH
                                 )
      Plaintiff,                 )
                                 )
v.                               )             ORDER
                                 )
Commissioner of Social Security, )
                                 )
      Defendant.                 )
______________________________)

       Plaintiff, Billy Ray Watson, brought this action to obtain judicial review of a final decision

of Defendant Commissioner of Social Security denying Plaintiff’s application for disability

insurance benefits. See 42 U.S.C. § 405(g). On February 22, 2017, the court remanded the

Commissioner’s decision pursuant to sentence four of § 405(g) for further administrative

proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees filed on May 18,

2020, for requested fees in the amount of $31,159.40, which is not greater than 25% of Plaintiff's

past due benefits. The Plaintiff’s attorney was previously granted fees by this Court in the amount of

$5,522.39, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

       In the United States Supreme Court case of Gisbrecht v. Barnhart, 535 U.S. 780 (2002), the

Court held that the provision of the Social Security Act limiting attorney fees to 25% of past-due

benefits does not displace contingent-fee agreements that are within such statutory ceiling, and

instructs courts to review for reasonableness fees yielded by such agreements. In addition, if the

claimant has been awarded attorney fees under EAJA, the claimant’s attorney must refund the lesser

of the two fees to the claimant. Id. at 796.
  0:15-cv-04935-RBH          Date Filed 05/21/20        Entry Number 30       Page 2 of 2




       Upon review of the materials submitted to the Court, the undersigned finds that Plaintiff

counsel’s request for attorney fees is reasonable. Therefore, it is ordered that the Plaintiff’s attorney

may collect a fee of $31,159.40, which is not greater than 25% of plaintiff’s past due benefits.

Plaintiff’s attorney must refund to the Plaintiff the EAJA award of $5,522.39.

       IT IS SO ORDERED.

May 21, 2020                                            s/ R. Bryan Harwell
Florence, South Carolina                                R. Bryan Harwell
                                                        Chief United States District Judge




                                                    2
